Hill, C. J.
1. Tlie credibility of the witnesses is exclusively a matter for the jury.
2. Although one witness for ■ the State whose testimony supports the verdict may have been attacked by impeaching testimony, and several witnesses to the difficulty charged this one witness with being the actual perpetrator of the crime, yet the jury had the right to accept his testimony as the truth of the case; and this court will not disturb the verdict where no error of law was committed. Judgment affirmed.